 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthern Illinois Petrol,Inc.andTeamsters Local347, affiliated with International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America.Cases 14-CA-17326, 14-CA-17326-2, 14-CA-17326-3, and 14-RC-982831 October 1985DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 22 October 1984 Administrative Law JudgeThomas D. Johnston issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,' findings,2'The Respondent contended that employee Robert Reiman's testimo-ny that he was told by Foreman Emory that Emory did not tell VicePresident Rice that Reiman stole a CB radio was inadmissible hearsay.The statement by Emory, an admitted supervisorand agentof the Re-spondent, was not hearsay but an admission by party-opponentand there-fore properly allowed by the judge Fed R Evid. 801(d)(2).2The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findingsIn adopting the judge's finding that the Respondent's stated reason fordischarging Reiman, because it suspected he stole a CB radio, was pretex-tual,we note that the judge discredited Vice President Rice's testimonythat Foreman Emory informed Rice that Reiman stole the radio Absentthis information from Emory there is no record evidence on which theRespondent can rely to claim that it suspected Reiman stole the radio.In the absence of exceptions, we pro forma adopt the judge's recom-mendation to overrule Objections 2, 5, 8, 9-11, 13-15, and part C-EChairman Dotson disagrees with his colleagues that the Respondentviolated Sec 8(a)(1) when Foreman Anders told RobertReiman in thepresence of three other employees that there would be no more unioncampaigning and when owner West (pointing to Reiman's union buttonand saying Reiman was showing his true colors) indicated that he knewReiman would vote for the Union Anders had instructedReiman andother employees on several previous occasions not to discuss the Unionon company time and there is no evidence that employees were allowedto discuss other nonwork subjects while working. The record does notshow whether the Respondent had a no-solicitation rule. Under the cir-cumstances the General Counsel failed to show that Anders tellingReiman there would be no more unioncampaigningon company timeconstituted disparate treatment.HoustonCoca-Cola Bottling Co.,265NLRB 766, 782 (1982), modified 740 F 2d 398 (1984). Because Reimanopenly proclaimed his union sentiment by wearing the union button,West's indicating that he knew how Reiman would vote was not inher-ently coerciveMembers Dennis and Babson find that under the circumstances of theRespondent's coercive and discriminatory conduct (the Respondent dis-charged employee Robert Reiman shortly after the representation elec-tion, before the election Reiman had been the target of repeated8(a)(1)conduct, including the following. the Respondent's owner interrogatedhim several times about union organizing, threatened to withdraw bene-fits,threatened to fire employees who signed authorization cards, andand conclusionsand to adopt the recommendedOrder.ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Southern Il-linoisPetrol, Inc.,DuQuoin, Illinois, its officers,agents,successors,and assigns,shall take the actionset forth in the Order.IT IS FURTHER ORDERED in Case 14-RC-9828that the election held on 9 March 1984 is set asideand the case is remanded to the Regional Directorfor Region 14, who shall conduct a new election inthe appropriateunit atsuch time as he deems thecircumstances permit the free choice of a bargain-ing representative.[Direction of Second Election omitted from pub-lication.]threatened plant closure), the foreman's and owner's actions reasonablytend to coerce within the meaning of Sec 8(a)(1).Robert S. Seigel,Esq., for the General Counsel.Mark J Rubinelli, Esq.andJamesM.Talent,Esq.(Moller,Talent,Kuelthau andWelch),of St. Louis,Missouri, for the Respondent.Nancy M. Watkins Esq.,of St. Louis, Missouri, for theCharging Party.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON,AdministrativeLaw Judge.These consolidated cases were heard at Murphysboro, Il-linois, on July 16 through 18, 1984,'pursuant to chargesfiled by TeamstersLocal 347,affiliatedwith Internation-al Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America(theUnion)on March 15 inCase 14-CA-17326,on March 20 in Case14-CA-17326-2,and on March 28 in Case14-CA-17326-3 and anamended consolidated complaint issued on May 3.The amended consolidated complaint, as amendedboth prior to and at the hearing,2 and asclarified by theGeneral Counsel in response to a motionfiled by the Re-spondent for a bill of particulars,alleges that SouthernIllinoisPetrol,Inc. (the Respondent) violated Section8(a)(1) of the National Labor RelationsAct, by unlawful-ly interrogating employees about their union activitiesand those of other employees and about their knowledgeof the union,requested and solicited employees toengage in surveillance of employees'union activities, of-fered to compensate an employee if the employee en-gaged in surveillance of employees' union activities, gaveiAll dates referred to are in 1984 unless otherwise stated.2Various allegations of par. 5, namely,subpars. 5(d), (I), (n), (o), (p),and (q) were deleted from the amended consolidated complaint based onthe unopposed motion of the General Counsel which was granted afterno evidence had been presented to establish those allegations.277 NLRB No. 17 SOUTHERN ILLINOIS PETROL161the impression employees' union activities were undersurveillance, threatened to and engaged in surveillance ofemployees' union activities, threatened to withhold em-ployees' benefits if employees chose union representationor in retaliation for employees' union activities, threat-ened to close the facility in retaliation for employees'union activities, denigrated an employee because of theemployee's union activities, threatened to discharge em-ployees in retaliation for their union activities, solicitedan employee to organize a petition opposing unioniza-tion, gave an employee the impression that union repre-sentationwould be futile, solicited an employee to dowhatever was necessary to induce employees to rejectunion representation, informed an employee that a regu-larly scheduled raise was being withheld because of em-ployees' union activities, instructed employees not to dis-cuss the union, and advised an employee that Respond-ent's owner knew how the employee would vote in therepresentation election; and violated Section 8(a)(1) and(3) of the Act by discriminatorily imposing more onerousworking conditions on Robert Reiman by transferringReiman from the mechanic shop to the tire shop, dis-charged and refused to reinstate Robert Reiman andJames Leonard, Sr. and withheld regularly scheduledwage increases fromWilliam Sizemore because theyjoined, supported, or assisted the Union and engaged inconcerted activities for the purpose of collective bargain-ing or other mutual aid or protection and to discourageemployees from engaging in such activities or in otherconcerted activities for the purpose of collective bargain-ing or other mutual aid or protection. The amended con-solidated complaint further alleges that because of theseunfair labor practices a remedial order requiring the Re-spondent to recognize and bargain with the Union iswarranted.The Respondent in its answer served on May 15denies having violated the Act as alleged.The issues involved are whether the Respondent vio-lated Section 8(a)(1) and (3) of the Act as alleged by en-gaging in unlawful interrogations, solicitations, offers,and surveillances, by creating impressions of surveillance;by issuing threats, statements, and instructions regardingemployees' union activities; by discriminatorily transfer-ringRobert Reiman, discharging Robert Reiman andJames Leonard Sr., and withholding wage increases fromWilliam Sizemore because-of their union or protectedconcerted activities; and whether a bargaining order iswarranted. An additionalissueiswhether the objectionsto the conduct of the election discussed infra have meritto warrant setting aside the election results.The Regional Director for Region 14 by order con-solidated for hearing with the issues involved in theamended consolidated complaint the resolution of certainobjections filed by the Union and certain "Other Actsand Conduct" not specifically alleged but disclosed bythe investigation concerning the election held in Case14-RC-9828. That election which the Union lost3 was3The Regional Director's Report on Objections, Order ApprovingWithdrawal of Certain Objections, and Order Directing Hearing, andOrder Consolidating Cases and Notice of Hearing dated April 13, reflectsout of approximately 12 eligible voters, 5 cast valid votes for and 6 castvalid votes against the Union, with 1 challenged ballotconducted on-March 9 pursuant to a Stipulation for Cer-tificationUpon Consent Election approved by the Re-gional Director on February 16 based on a petition filedby the Union on February 3.The Union's Objections involved are as follows:1.On or about February 6, 1984 the Employer'sagent,Mr. Valley West, informed the employeesthat if the Union won the election the Companymight quit supplying uniformsand gasolinefor theirautomobiles.Mr.West further stated that thoseterms would be changed over time, that the compa-ny would beginutilizingthree shifts, and the com-pany would stop giving Christmas bonuses if theUnion won.2.On or about February 6, 1984 Mr. West held ameetingwith two employees after which theysigned a petition stating that they did not want aunionshop and then requested other employees tosignsaid petition.3.On or about February 6, 1984 Mr West inter-rogated employees in his office with regard to theirUnion activity and specifically asked whether theemployees had contacted the National Labor Rela-tionsBoard or a Unionorganizer.4.On or about February 8, 1984 Mr. West threat-ened to "buy" the authorizationcardsfiledwith theNational LaborRelations Boardto discover whosigned them.5.On or about February 9, 1984 Mr. West inter-rogated certain employees regarding whether theyhad signed authorization cards.6.On or about February 9, 1984 Mr. West toldemployees that they would lose their benefits, in-cluding healthinsurance, if the Union won the elec-tion.7.On or about February 9, 1984 Mr. West madethe statementthat he knew which employees werebehind the Union activity.8.On or about February 14, 1984 Mr. Westthreatened to lay off five (5) employees if the Unionwon the election.9.On or about March 5, 1984 employees weretransferred from one positionto a lessdesirable po-sition.10.On or about March 5, 1984 Mr. West interro-gated certain employeesregardingwhether they in-,tended to vote for the Union.11.On or about March 5, 1984 and March 6,1984 Mr. West listened in on the private phone con-versation of the Company's employees.13.On or about March 7, 1984 certain employeeswere denied their regularly scheduled wage in-crease and were interrogated regarding their Unionactivities.14.On or about March 8, 1984 Mr. West madethe statement that the Employer would be able todischarge people even if the Union won the electionbecause he could just "write up" an employee whowas late for work and fire him. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARD15.On or about March 8, 1984 Mr. West madethe statement to an employee that a fellow employ-ee was no good.The "Other Acts and Conduct" not specifically al-leged are asfollows:Part AIt is alleged in the complaint at paragraph 5, sub-paragraph F(ii), that Employer Owner West threat-ened to close the facility in retaliation for employ-ees' union activities,in violation of Section 8(aXl)of theAct, andthat such conduct occurred betweenthe date the petition was filed and the date of theelection.Part BIt is alleged in the complaint at paragraph 5, sub-paragraph I, that Employer Owner West gave anemployee the impression that union representationwould be futile, in violation of Section 8(a)(l) of theAct, and that such conduct occurred between thedate the petition was filed and the date of the elec-tion.Part CIt is alleged in the complaint at paragraph 5, sub-paragraph N, that Employer Owner West gave anemployee the impression that union representationwould be futile, in violation of Section 8(a)(1) of theAct, and that such conduct occurred between thedate the petition was filed and the date of the elec-tion.Part DIt is alleged in the complaint at paragraph 5, sub-paragraph Q, that Employer Owner West impliedthat bargaining with the Union would start fromscratch, in violation of Section 8(a)(1) of the Act,and that such conduct occurred between the datethe petition was filed and the date of the election.Part EIt is alleged in the complaint at paragraph 5, sub-paragraph R, that Employer's Foreman Anders in-structed employees not to discuss the Union, in vio-lation of Section 8(a)(1) of the Act, and that suchconduct occurred between the date the petition wasfiled and the date of the election.Since parts C and D of "Other Acts and Conduct"were based on paragraphs 5(n) and (q) of the amendedconsolidated complaint, respectively, and those allega-tions were deleted on the grounds no evidence was prof-fered to support them, I find those two objections haveno merit and they are overruled.On the entire record in this case and from my observa-tions of the witnesses and after due consideration of thebriefs filed by the General Counsel and the Respondent4Imake the following5FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Illinois corporation with its prin-cipal office and place of business located at DuQuoin, Il-linois, is engaged in the business of providing nonretailtruck repair and service and nonretail sale and distribu-tion of tires, gasoline, fuel oil, and related products.During the year ending March 31, a representativeperiod,Respondent in the course of its operations pro-vided truck repair and service and caused to be sold anddistributed tires, gasoline, fuel oil, and related products atitsDuQuoin, Illinois facility, valued in excess of $50,000,of which services and products, valued in excess of$50,000,were furnished to enterprises each of whichmeet other than a solely indirect standard of the Boardfor the assertion of jurisdiction.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamstersLocal 347, affiliatedwith InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background and the Appropriate UnitThe Respondent operates a facility located at Du-Quoin, Illinois, where it is engaged in the nonretail truckrepair and service and sale and distribution of tires, gaso-line, fuel oil and related products. Included among its of-ficials and supervisors were Owner and President VallieWest, Vice President James Rice,6 Shop Foreman DeeAnders, and Shop Foreman James Emory7 who left inMay.About the middle of January the Union began an orga-nizing campaign among the Respondent's employees. Itfiled a petition with the Board on February 3, seeking torepresent the Respondent's employees. On March 9 anelectionwas held which the Union unit lost; however,objections to the conduct of the election were filed bythe Union.The pleadings admit and I find that the following unitconstitutes a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct:All employees employed by the Employer at itsDuQuoin, Illinois facility, excluding all office cleri-4The Union did not submit a briefeUnless otherwise indicated the findings are based on the pleadings,admissions, stipulations, and undisputed evidence contained in the recordwhich I credit®Rice is the son-in-law of West.7These four persons were supervisors under the Act SOUTHERN ILLINOIS PETROL163cals and professional employees,guards, and super-visors as defined inthe Act.B. Signing Union Authorization CardsDuring the period from January 27 through February6 there were, 13 unit employees employed by the Re-spondent. They were Rodney Carrothers, Joseph Clark,Frederick Davidson, James Leonard, Sr., Jackie Loucks,Terry Loucks, Daniel Morski, Leonard Moss, DavidNewton, Robert Reiman, William Sizemore, BenjaminMoss, and William Lyle, Jr.Among this group of 13 employees 8 of them, includ-ing James Leonard, Sr., William Lyle, Jr., William Size-more,David Newton, Joseph Clark, Robert Reiman,Leonard Moss, and Benjamin Moss all signed union au-thorization cards during the period from January 17through 27 which list the Respondent as their employer.These cards are entitled "Authorization For Representa-tion and Union Shop" and list the name of the Unionprovided in the body as follows:Ihereby request and accept membership in theabove named union, and of my own free will au-thorize it, their agents or representatives to act forme as a collective bargaining agency in all matterspertaining to pay rates, wages, hours of employ-ment and other conditions of employment. I agreeto be bound by and comply with the Constitution,rulesand regulations of the Teamsters's UnionLocal 347, Affiliatedwith I.B.T.C.W. & H ofAmerica.The union authorization cards of James Leonard, Sr.,David Newton, and Joseph Clark were identified bythose employees themselves who acknowledged readingthe cards and then signing them. James Leonard, Sr.,who solicited employees to sign cards, identified thecards of William Lyle, Jr., Benjamin Moss, LeonardMoss, and Robert Reiman's who he stated signed themin his presence. Leonard also said Lyle appeared to readthe card before signing it. However, Leonard deniedknowing whether Benjamin Moss and Leonard Mosswho took the cards home with them had read their cardsbefore signing them.Another employee, Harry Peterson who worked as ahelper in the mechanic shop until he was laid off on Jan-uary 21, also identified a card he signed on January 18after reading it. Peterson further stated he solicited Wil-liam Sizemore9 to sign a card telling him the card was tohelp unionize and would show a certain amount or per-centage of people interested in joining a union and ifthey had a certain amount of people then there would bean election. Peterson denied saying the card would beused only for an election. Sizemore then took the cardand returned it to Leonard a couple of days later alreadyfilled out, signed, and dated January 19.Leonard, who initially contacted the Union and wasinstrumental in attempting to organize the employees,testified on first meeting with Union Organizer and Busi-Reiman acknowledgedsigning acard after reading it.Sizemore did not testifyness Agent Melvin Allen on January 17 about organizingthe employees Allen gave him union authorization cardsto get signed. Allen explained the cards had two pur-poses. These purposes were to obtain a majority and askfor voluntary recognition of the employer or, after ob-taining a sufficient showing of interest, to have an elec-tion conducted by the National Labor Relations Board.After discussing these options Leonard stated based uponopinions expressed to him by the other employees inter-ested in organizing that they decided asking for volun-tary recognition would not be the way to go. Leonardthen signed his own card and gave it to Allen. Allen,who is presently an organizer for Teamsters Joint Coun-cilNo. 65, corroborated Leonard's testimony and ac-knowledged that Leonard was opposed to seeking volun-tary recognition.Leonard, who then solicited other employees to signcards including William Lyle, Jr., Harry Peterson, Benja-min Moss, Leonard Moss, Joseph Clark, and RobertReiman, stated on talking to them about signing thecards that he explained to them prior to their signing thecards the two options. However, they rejected theoption of seeking voluntary recognition. Leonard deniedtelling any of the employees the sole purpose of thecards was to obtain an election.Harry Peterson in recounting what Leonard had toldhim about signing the card made no mention of theoption of seeking voluntary recognition but denied Leon-ard said the cards would be used only for an election.Contrary to his direct testimony, however, Leonardadmitted having signed an unworn statement given byhim to Respondent's attorney Rubinelli concerning bothwhat Allen told him about the cards and what he toldthe employees. This statement reflects that Allen in-formed Leonard that all signing the card meant was thatitshowed interest in a petition to vote for a union andthat Leonard told employees it only meant it was show-ing an interest in getting an election. There was no men-tion in this statement about the option of seeking volun-tary recognition. Leonard also acknowledged in an affi-davit given by him to a Board agent concerning whatAllen had told him about the cards that there was noth-ing in the affidavit about approaching the Respondentfor recognition.Joseph Clark, presented as a witness by the Respond-ent, testified that Leonard who got him to sign a cardinformed him the cards were just to have a vote.Another employee, Terry Loucks, who did not sign acard and testified as a witness for the Respondent, statedLeonard talked to him several times about signing a cardand the only thing Leonard said about the card was heneeded a majority to get a union vote to come in.Based on Leonard's own testimony, corroborated inpart by Business Agent Allen, Leonard as well as thoseemployees solicited by Leonard to sign authorizationcards had prior to signing their cards ruled out theoption of the Union using them to seek voluntary recog-nition by the Respondent. Thus, implicit in their actionswas they signed the authorization cards solely for thepurpose of getting an election. This finding that thecards would be used only to get an election is also con- 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDsistentwith Leonard's signed statement in which he saidhe informed employees whom he solicited to sign cardsthat all signing the card meant was that it was showingan interest in getting an election and with Joseph Clark'stestimony that Leonard informed him the cards were justto have an election.C. Unlawful Interrogations,Solicitations,Offers,Surveillances,Threats, Statements,and InstructionsSeveral employees testified concerning conversationsthey had with Owner West and Shop Foreman Andersconcerning the Union.On February 6 James Leonard Sr.testified thatWestin the presence of Anders asked him where he had beenthe previous Friday and whether he had been to a unionoffice and talked to a union representative.Leonarddenied it and West asked him whether he went to theNLRB and filed a charge against West. Leonard alsodenied it whereupon West looked at Anders and re-marked he believed Leonard.West then said there wasunion talk going on which he wanted stopped and askedLeonard if he knew who was responsible.Leonarddenied knowing and West asked Leonard if Leonardfound out who was responsible or if anyone approachedLeonard for him to let West know. West stated if theUnion got in he did not have to furnish uniforms,insur-ance, Christmas bonuses, or the weekly tank of gas theyreceived. 1oRobert Reiman also testified that on February 6 Westin the presence of Anders asked him if he knew anythingabout the Union trying to get in and whether he hadcalled or had a relative working for the NLRB. Reimandenied knowing anything about the Union trying tocome in or having a relative working for the NLRB butmentioned he had a relative who was a union steward.West then asked Reiman if he could find out anythingand to let them know.Anders also indicated the Unionwas no good.David Newton testified about a couple of weeks afterhe had signed a union authorization card, which was onJanuary 26,West asked him if he knew anything aboutthe union business going on, which Newton denied.On February 6 Owner West stated he received fromthe NLRB a copy of the union petition in Case 14-RC-9828 filed on February 3 along with a transmittal letterand accompanying documents requesting commerce in-formation,designation of agent for service, appearancenotice, procedures to be followed,and a notice advisingemployees of their rights.West after showing these doc-uments to Vice President Rice and Shop ForemanAnders stated he then, or shortly afterwards,talked toalmost every employee about receiving the documentsand asked them if they knew anything about it, whichthey denied.Under cross-examination,however,Westsaidwhen he spoke to the employees he asked them ifthey knew anything about the Union.10 The employees' benefits as described by Owner West include a freetank of gasoline each week, uniforms, double pay for overtime work, freehospitalization and life insurance,a noncontributing pension plan, andChristmas bonusesWest acknowledged talking to both Leonard andReiman.However, he stated he only asked them like theother employees whether they knew anything about thedocuments and he denied making the statements attrib-uted to him by Leonard and Reiman. When Leonarddenied having any knowledge about them West said hetold Anders who was present that he believed Leonard.According to West no one else was present when hetalked to Reiman. West also stated a few days later thatReiman informed him he had "kin folks" on the NLRBand he could help him; however, he told Reiman he didnot want anything to do with them. i, iWhile Foreman Anders testified, he did not testifyabout these conversations.IcreditLeonard, Reiman, and Newton rather thanWest. Apart from my observations of the witnesses indiscreditingWest his testimony was both contradictoryand implausible.Having credited them I find that onFebruary 6 Owner West interrogated James Leonard Sr.about his union activities, solicited Leonard to report toWest who was responsible for the union talk going on orif anyone approached Leonard about it, and threatenedLeonard if the Union got in West did not have to furnishuniforms, insurance, Christmas bonuses, or the weeklytank of gas which benefits employees were then receiv-ing;on February 6 Owner West interrogated RobertReiman about his knowledge of the Union trying to or-ganize the Respondent's employees, and solicited Reimanto find out about the Union trying to organize the Re-spondent's employees and to let West know; and aboutFebruary 6 Owner West interrogated David Newtonabout his knowledge of the union trying to organize theRespondent's employees.However, I do not find as further alleged that OwnerWest on or about February 6 interrogated an employeeabout the employee signing a union card or gave an em-ployee the impression the employees' union activitieswere under surveillance.RobertReimanstated that, about a week later, al-though it could have been earlier or later, Owner Westasked him what he had found out about the Union and ifhe knew who all was involved. When Reiman denied hehad found out anything West mentioned he felt Leonardwas behind it and had stabbed him in the back and givenhim a raw deal because he had helped Leonard out byhelping him get up there and giving him a job. Westasked Reiman to see what else he could find out aboutthe Union and to let him know, whereupon he promisedWest he would see what he could do. During the con-versationWest said that one way or the other he wasgoing to get the cards that were signed and he men-tioned he knew Neal Moss and Benny Moss had signedcards.West also told Reiman he did not have to let themhave free gas, Christmas bonuses, supply uniforms, andthe other fringe benefits they had and they could betaken away if the Union was brought in. West furthersaid he could fire those employees who had signed cardsand if the Union got in he would close the place down.11Reiman denied making such statement SOUTHERN ILLINOIS PETROLOwner West denied having such a conversation withReiman or making such statements to him.However, Icredit Reiman rather than West,whom I have previouslydiscredited,and find that about the week of February 13Owner West interrogated Robert Reiman about his unionactivitiesand those of other employees,threatenedReiman if the Union got in the free gas,Christmas bo-nuses,uniforms,and other fringe benefits could be takenaway and the plant would be closed down,solicitedReiman to find out about the Union and to let Westknow, and denigrated James Leonard Sr. by mentioningLeonard was behind the Union and accusing Leonard ofstabbingWest in the back and giving West a raw deal bytrying to organize the Respondent's employees.Reiman testified that about a week or solater (whichwould have been about the weekof February 20 or 27)he had another conversation with West.West askedReiman what he had found out, whereupon Reiman re-plied he had not found out much but he promised to seewhat he could do. West repeated that he felt Leonardhad given him a raw deal and questioned Reiman aboutwhether he felt West had mistreated him. Reiman deniedWest had mistreated him and remarked it really was notagainstWest but a lot of employees were afraid of whatmighthappenifVicePresident Rice took over.Westnamed four employees-RodneyCarrothers,JackLoucks, Dan Morski,and Fred Davidson-and said heknew they had not signed cards and were against theUnionand were for the Company and that the other em-ployeeswereprettywell for the Union.Reiman, whosaid lie had previously toldWest he was undecided,agreed.West then mentionedif theUnion got in hewouldnot have to bargain with them and he wouldclose it down. On Reiman replying there wouldprobablybe some trouble and picketingWestremarked he hadfriends in high places and he used to be police chief inDuQuoin and he could handle it; he even had shotguns.West also said he would pay$100,000 to keep the Unionout.West asked Reiman how his wife felt about theUnion whereupon Reiman said she was kind of neutraland did not care. West asked Reiman to get a petitiontogether and to try to get a bunch of employees to sign apetition to keep the Union out and to take it to theNLRI;Ito stop the election.Reiman promised to seewhat he could do. West again asked him to find outwhathe could and to let him know and Reiman said hewould.During the conversationWest also said if theUnion got in the double time overtime,bonuses, and allthe benefits would stop.West further said he was goingto get the cards even if he had to pay to get them and ifhe got the cards those whose names were on the cardswould be fired.OwnerWestdenied having such a conversation withReiman or making the statements attributed to him byReiman.Based on Reiman's testimony,which I credit for rea-sons previously given, I find that about the week of Feb-ruary20 or 27 OwnerWest interrogated Robert Reimanconcerning what he had found out about the Union; so-licitedReiman to organize a petition and get employeesto sign it to keep theUnionout and to stop the Boardelection;solicitedReimanto findoutwhat he could165about the Union and to let West know; informed Reimanif the Union got in West would not have to bargain withitand West would close the plant down thereby givingReiman the impression that union representation wouldbe futile; threatened Reiman with obtaining the union au-thorization cards employees had signed and to fire thoseemployees who had signed authorization cards; and of-fered to pay money to keep the Union from organizingthe Respondent's employees. 12 I do not find such evi-dence establishes as further alleged that West offered tocompensate Reiman for engaging in surveillance of em-ployees' union activities.Robert Reiman also testified about a week before theelection held on March 9 he received a telephone call atwork from Union Business Agent Allen, whom he hadattempted to call earlier that day from the plant. Reiman,who was paged on the intercom system for this call bythe secretary, stated that, on going to the telephonewhich was located on the wall outside Vice PresidentRice's office and picking up the receiver, the only blink-ing light among the lights for four lines on the telephonelighted up. According to Reiman, Allen identified him-self asMel and asked if they could talk. However,Reiman said at the time there was a clicking sound onthe telephone and he saw Owner West in the secretary'sofficewith a telephone receiver from the telephone onthe secretary's desk in his hand which he was holding byhis ear. Reiman said he informed Allen they could nottalk then and as he hung up the telephone he saw Westalso hang up. Under cross-examination Reiman acknowl-edged it was possible West had been on another line andalso that one of the lights on the telephone might havebeen out.Allen acknowledged that on one occasion, although hecould not recall the date, he had called Reiman at workand Reiman had said he could not talk then. Allendenied identifying himself to the secretary who answeredthe telephone and said he only identified himself as Melto Reiman.Owner West, who stated that employees received per-sonal telephone calls at the plant all the time, deniedever listening in on a telephone conversation regardingReiman and I credit his denial. Further, Reiman's ownversion fails to establish thatWest was actually listeningin on the call since logically West could have been at-tempting to place a call himself.James Leonard Sr., while wearing a union button onhis vest and serving as the Union's only observer in theelection, stated that about 8:30 a.m. on March 9, the dayof the election, Owner West told him he was not tellinghim how to vote but reminded him West did not have tofurnish gas, uniforms, and their benefits if the Unioncame in. West said he had had two heart attacks himselfand that Leonard's heart trouble was all this union stuff.;iWhile the evidence further establishes on this occasion Owner westalso indicated to Reiman he knew the identities of those employees whowere both for and against the Union and was going to get the union au-thorization cards even if he had to pay to get them both of which arealleged in the Union's objections and again threatened that employees'benefits would stop if the Union was selected to repi esent the employees,thiswas not alleged and no violation would be found 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile Leonard also testified West mentioned somethingto the effect if the Union got in it would not stop Westfrom firing people, Leonard did not testify specificallywhat Westsaidabout it.OwnerWest,who acknowledged seeing Leonardwearing aunion button the day of the election and knewhe was the Union's observer, denied having a conversa-tion with Leonard that day or making such statements toLeonard.IcreditLeonard and find that about 8.30 & in. onMarch 9 Owner West impliedly threatened James Leon-ard, Sr. if employees voted for the union the Respondentdid not have to furnish gas, uniforms, and other benefits.About a week before the election on March 9 DavidNewton testified that Owner West asked him how hethought the election would go, whereupon he repliedthey would just have to waitand see.While West didnot specifically deny such conversation and I creditNewton's undisputed testimony this was not alleged andno violation will be found.RobertReimantestified that about 2 weeks before theMarch 9 election he was in the tire shop talking to em-ployeeBenjaminMoss about the Union when ShopForeman Anders came and told them he did not wantany uniontalk on company time. After Reiman wastransferred to the tire shop about thatsame time hestated thatat severaltimes, the dates of which were notestablished,Anders told him not to be talking union oncompanytime.On the day before the electionReiman,who waswearing a unionbutton, stated he was in thetireshop talking toJamesLeonard Sr., Joe Clark, andDave Morski about the election when Anders told himtherewas no more campaigningand if Reiman did notthink they did not know he was campaigning Anderswould takeReiman upfront and prove it to him. Reimandenied hewas campaigning.Shop Foreman Anders did not deny having such con-versationswith Reiman. I creditReiman'sundenied testi-mony and find that about February 24 Shop ForemanAnders instructed RobertReimanand Benjamin Mossand severaltimes afterwards instructed Reiman not todiscussthe Union on company time13 and on March 8Anders instructed RobertReimanin the presence ofthree other employees there would be no more unioncampaigning.Following this conversation with Anders,Reiman tes-tified hethenwent and asked Owner West what proofthey had he was campaigning. West's responsewas theydid not have to have any proof and he said the proofwas on Reiman'sshirt.Reimanthen asked West whythey had transferred him from the other shop at whichtimeWest replied he would move him wherever hewanted becausehe owned the place.Owner West acknowledged having a conversationwithReiman thatday but claimed on that occasionReimanpointed to the union button he was wearing andtold him the reason he was wearing the button was be-causethey had transferred him from the mechanic's shop1s The record does not reflect whether the Respondent had a no-sohcl-tation rule or whether employees were allowed to discuss other nonworksubjects while working.to the tire shop.14 West said he informed Reiman he wasnot allowed to talk to him before the election or to talkanything about it which ended the conversation. Westdenied anything else was discussed.While I credit Reiman rather than West for reasonspreviously stated this statement was not alleged and noviolation will be found.Reiman testified that early on the morning of March 9,election day, Owner West pointed to the union buttonReiman was wearing and said he saw Reiman showed histrue colors, Reiman's response was he had to do what hehad to do.Owner West denied making such statement to Reiman.however, I credit Reiman and find that early on themorning of the Board election, March 9, Owner West in-dicated to Reiman that he knew Reiman would vote forthe Union.D. Alleged Withholding of William Sizemore's WageIncreaseNew employees are paid wages as described by Presi-dent West at the rate of $170 a week for the first month,then raised to $180 a week for the second month, andthe third month they are raised to $215 a week. Westdenied the 3-month pay progression program is a hard-and-fast rule for every employee and explained that em-ployees who are already trained when hired can moveup more quickly. Employees hired withoutexperienceare on a 3-month trial period and they receive salary in-creases during that period as indicated.William Sizemore who worked as a mechanic washired on December 14, 1983, and quit about March 12 or14.According to West, Sizemore started at the base payrate.While West first said he did not know but did notthink Sizemore received increases, after that he subse-quently testified he could not remember whether Size-more received pay raises prior to the election.Robert Reiman testified that about the second or thirdweek in February he was present during a conversationbetween Sizemore" and Owner West during which Si-zemore asked West when Sizemore was going to get hisraise.West responded by saying, "Well, untilthis unionbusiness is done, I can't give no raises because it mightlook like that I'm trying to give a favoritism towardsyou.,,Owner West did not specifically denymaking suchstatement and, based on Reiman's testimony which Icredit, I find that about the second or third week of Feb-ruaryOwner West informed William Sizemore, whoasked about a wage increase,that until the union businesswas done he could not give any raises.E. The Discriminatory Discharge of James LeonardSr.James Leonard Sr. was employed by the Respondentfrom May 27, 1983, until March 19 and worked as a tireserviceman under the supervision of Shop Foreman14 Reiman denied making such a statement15 Sizemoreas previously indicated did not testify SOUTHERN ILLINOIS PETROLAnders. His duties included changing and repairing tiresand installingearth- moving-type tires.Leonard'sunionactivities included initially contactingthe Unionabout organizingRespondent's employees, at-tending meetings,soliciting employees to sign authoriza-tioncards,wearing a union button at work on March 9,and serving as the only union observer in the Board-con-ducted election.Robert Reiman credibly testified without denial thatabout a week before the March 9 election he overheardemployee Rodney Carrothers tell Shop Foreman AnderssinceLeonard was involved with this"unionactivity_—216 that he felt "Leonard ought to get all the-jobs."Anders responded by informing Carrothers thatLeonard "would get all thejobs." 17On Friday, March 16, Leonard, while performingworkat a customer'sfacility,accidently lacerated hisfingerwhen a chain he was using on a tire snapped. VicePresidentRice gave Leonard a ride to his vehicle to goto the doctor. Leonard went to the doctor, who treatedhim and gavehim a release tellinghim not to work untilhe saw him on Monday which would have been March19.Leonard testified he took the release to the Respond-ent that same day and gave it to Shop Foreman Anders,who looked at it and said, "Okay," and to take it easy.Anders did not dispute Leonard's testimony which Icredit.Vice President Rice acknowledged Leonard in-jured his finger and he gave him a ride to go to thedoctor.He also stated later that day Leonard gave himthe doctor's excusebut denied anything was said.On Mondaymorning,March 19, on arriving at the Re-spondent,Leonard was informed Rice wanted to seehim. Leonard testified on going to Anders' office RicetoldLeonard he was having a problem with Leonardbeinghurtand also saidLeonard should have come inover the weekend and supervised if nothingelse.Ricefurther said he had no problem with Leonard until hetook the weekend off with his hurt finger. When Ricementioned a problem with the fifth gear in one of thetrucks andsomethingabout one of the other boomtrucks,Leonard informed Rice unless he had concreteproof he would advise Rice not tomake allegations tohim.Rice then told Leonard he was terminating him.Rice also commented he did not understand what wasgoing on and saidfor awhile they "had good people andthingswere getting done and then all thisstart-ed. "18Vice President Rice, who claimed he alone made thedecisiontodischargeLeonard,19 acknowledged dis-charging Leonard on March 19. Rice said he told Leon-ard he felt Leonard could have helped them out over theweekend and with his finger being hurt he could havegone out on a truck with another individual. WhenLeonard responded he did not know he was able to do16The omitted word used in this conversation in a vulgar expressionfor excrement11 This conversation was not alleged as a violation18 The omitted word is a vulgar expression for a bull's excrement andI find that Rice in using such term in his statement was referring to unionactivity19 Although Owner West was at the plant on March 19 both West andRice denied they discussed discharging Leonard prior to the discharge.167that, he told Leonard if Leonard thought anything andcould have helped them out he felt that would have beenone way to offer. According to Rice they also talkedabout Leonard's accident record. Although Leonard saidhe felt he was not getting hurt that much and he couldnot help getting hurt, Rice said he felt Leonard had beengetting hurt too much and with people getting hurt in-surance rates were getting high. Rice then informedLeonard he was terminated.Shop Foreman Anders, who was present, corroboratedRice's version of the discharge conversation. While Ricestated he did not recall using the word 11"20 in theconversation,Anders said he did not hear Rice makesuch a remark.To the extent the testimony of Leonard conflicts withthat of Vice President Rice and Shop Foreman Anders Icredit Leonard. Besides my observations of the witnessesin discrediting Rice and Anders I do not find their testi-mony plausible; Rice also gave contradictory testimony.Rice,who acknowledged 'he had not previouslywarned Leonard, stated he made the decision the previ-ous Saturday to discharge Leonard. His reasons, whichhe denied had anything to do with the Union, were be-causehe felt they were short handed at the time and didnot have many big tire service people and Leonard couldhave volunteered to go on the truck with another personand supervise or tell the other person what to do to getthe job done, and also because Leonard was getting hurtquite a bit.Under cross-examination however Rice acknowledgedhe had not asked Leonard to come in and work over theweekend.According to Rice, Leonard's injuries included threefinger injurieswhich occurred in July 1983, October1983, and on March 16 and two head injuries which oc-curred in August 1983 and January; he stated Leonardlost a few days on each of those occasions.21Leonard acknowledged having suffered a couple of in-juries besides his finger injury on March 16. They in-volved incidents when pieces of metal from machinesnipped him above the eye on one occasion and hit him inthe palm of his hand on the other occasion, for which hebelieved hemissed1day'swork on each occasion.Undercross-examinationLeonardsaidan injury to hisleft hand and thumb occurred in the summer of 1983 andon January 21 he had an injury to his head which result-ed in a concussion.The Respondent's records of workmen's compensationclaimsfiled reflect Leonard suffered a finger injury onJuly 16, 1983, for which he lost 1 day from work; suf-fered an injury to his forehead on August 11, 1983, forwhich he lost one-half a day from work; injured hisfinger on October 5, 1983, for which he refused treat-ment and no lost days were shown; suffered a concussionon January 21 and lost 5 days from work; and injured hisfinger on March 16 at whichtimehe lost 3 days fromwork.20 The omitted word is the same word previously described.21While Leonard was off work from about February 21 until March 8because of a minor heart attack Rice denied relying on it as a basis for hisdischarge. 168DECISIONSOF NATIONALLABOR RELATIONS BOARDRice testified that about October 20 or 21, 1983, hehad terminated another employee Danny Prather becausehe was getting hurt too much. The Respondent's work-men's compensation claims records reflect Prather in-jured his ankle on May 3, 1982, and lost 5 days fromwork; injured his shoulder and collarbone on March 3,1983, for which no lost days were shown; and injured hisshoulder, neck, and wrist on August 2, 1983, and lost 70days from work. Rice also stated that about the end ofJune 1983 Prather was off work about 20 to 25 days as aresult of a fight in a bar.Since Leonard's discharge he has not been offered hisjob back.F. The Transfer and Discriminatory Discharge ofRobert ReimanRobert Reiman was employed by the Respondent fromOctober 10, 1983, untilMarch 26. On being hiredReiman stated that Owner West who hired him informedhim he was being hired as a mechanic. However, Reimanacknowledged West did not tell him he would be doingonly mechanic's work. Owner West stated that when hehired Reiman he discussed with him that he would beworking where they needed him and Reiman indicatedhe could do anything and was willing to do anythingWest needed done. According to West, the Respondent'spolicy is to use employees wherever they are needed andother employees, including mechanic J. Evilsizer havebeen transferred from the mechanic's shop to the tireshop.From the time he was hired up until about 2 weeksbefore the March 9 election, which would have beenabout February 24, Reiman, who was a skilled and certi-fied mechanic, worked as a mechanic in the machineshop.His duties included inspecting, tuning up, andoverhauling trucks. Reiman worked under the supervi-sion of Foreman James Emory after Emory was hired inJanuary.Reiman's union activities included attending a unionmeeting, signing an authorization card, and on March 8and 9 wearing a union button at work.About 2 weeks prior to the March 9 election Reimanstated he had been discussing the election with employeeDaniel Morski when Foreman Emory came in and, usingprofanitymentioned unions were poor and did not doanother company (which he referred to by name), anygood. Emory did not testify and I credit Reiman's undis-puted testimony.About February 24 Reiman was transferred to the tireshop where he worked until his discharge under the su-pervision of Shop Foreman Anders. Reiman stated thaton that date he was called into the office at which timeOwnerWest told him to report to Shop ForemanAnders to work with him. West acknowledged transfer-ringReiman to the tire shop in late February. WhileReiman denied any reason was given West said he toldReiman they were busy over there and they needed him.West testified he made the decision to transfer Reimanand the reason was because they were busy in the tireshop while Reiman was not busy at the time in the me-chanic's shop. Reiman's basic rate of pay and level ofbenefits remained the same following his transfer.Reiman had never worked in the tire shop before anddid not know how to perform the work. He describedhis duties there included using a chopper to break downtireswhich was back bending, dirty, and more strenuouswork than mechanic's work. Further, the work in thetire shop was more hazardous because when work wasbeing performed on split rims, which is done inside acage, a rim could come out from between the bars of thecage and hurt the person performing the work.On March 9 Reiman was injured on the job when astack of tires being unloaded from a truck fell off andstruck him on the leg resulting in a bad sprain. He wastaken to the hospital where he was treated and told bythe doctor (who gave him a slip) to lay off from workfor a week. Following this Reiman returned to the Re-spondent the same morning prior to the election heldthat day at which time he stated he told both Vice Presi-dent Rice and Foreman Anders the doctor did not wanthim to work for a week at which time Reiman was toreport back to the doctor who would tell him whetherhe could return to work then. Rice and Anders both toldReiman not to report back until he had a return-to-workslip.Both Owner West and Vice President Rice acknowl-edged Reiman was injured on the job on March 9. WhileRice denied talking to Reiman that day Anders did notdeny doing so. I credit Reiman rather than Rice for rea-sons previously given.About a week later Reiman stated he informed Ricethe doctor did not want to release him because the swell-ing was too bad; he wanted him to stay off his foot andhad given him some crutches. Rice said, "Okay" and forhim not to return unless he had a return-to-work slip.Rice then took Reiman into the mechanic's office whereReiman stated Rice asked him whether he had stolen theCB radio which had been on the shelf, which Reimandenied.Rice then told him Foreman Emory had saidReiman had taken the CB radio whereupon Reiman ac-cused Emory of lying and said he would be happy to goto court to prove it.Vice President Rice acknowledged on that occasiontellingReiman he was accused of taking the CB radiofrom the wrecker, which Reiman denied, and said hetoldReiman probably the sheriffs office would contacthim.According to Rice on March 8 Foreman Emory hadtold him it had just come to his attention Reiman hadsaid the CB radio in the wrecker belonged to him andReiman had previously taken it home with him. Emoryexplained his reason for waiting so long to inform Ricewas because he had an occasion the other day to be inthe wrecker and the radio was out. Rice, who said hehad remembered the CB radio being in the shop office,then reported it to West that same day. West also statedonMarch 8 Rice told him Foreman Emory had in-formed him Reiman had taken a CB radio stored therehome and had told Emory it was his. West said he in-structed Rice not to do anything about it that day be-cause the election was the next day and he did not wantto cause a hassle.West said he then reported it to the SOUTHERN ILLINOISPETROL169sheriff and the deputy sheriff later took a statement fromEmory.Reiman explained at the hearing there used to be a CBradio in the wrecker which-he drove;however, it wasnot working and when shifting to third gear it would hitthe radio.On complaining about it to his prior ForemanBob Ingram in December 1983 Ingram instructed him toremov& it. Reiman then removed-the CB radio from thewrecker and put it on a shelf in,themechanic's 'officewhere he said he last saw it when he first returned to theRespondent following'his injury on March 9.Reiman testified that about March 24 after the doctorhad informed him there was a possibility he might beable to return to work the following week on light dutyhe `vent to the Respondent.On seeing'Shoo ForemanEmory and confronting him about the accusation ' Emoryhad allegedly made, to Rice about seeing Reiman stealthe CB radio Emory denied making such an ' accusation-and -accused-Rice,of lying.22Emory did say the CBradio was` missing and he had already notified Rice andWest.Reiman stated he then went-and told Rice and Anderswhat the doctor had said and they said"okay" and re-minded him not to report'back unless he had a return-to-work slip by the doctor.Reiman stated he then walkedover to the mechanic's shop;however,Owner West 'wasthere and informed him he was not allowed over thereand told him-to stay away.On March 26 Reiman was discharged. On that, day,Reiman testified,on goingto the plant he told Rice thedoctor did not want him to work that day,but he couldstart the next day on light duty. 'Pursuant to Rice's in-quiry he showed'Rice the,doctor's slip. ^This slip fromDoctor Fulk dated March 26 reflects Reiman couldreturn to light duty on March 27.Rice then went overto the servicebay area and handedthe doctor's slip, toBusinessManager Peter Gieschen,who returned it toRice, and Rice then said'they did not have any lightwork'there. Rice further said besides it was all up in theair about the CB business and he was going to have toterminate Reimanunless he took a lie detector test toprove otherwise.Reiman told,him okay if that was whathe wanted and he,would be in touch.Reiman, who denied taking-the,CB radio,has not re-turned to work-nor has he ,been offered his job backsince.Rice acknowledged that when Reiman reported backto work on March 26 he informed Reiman in the pres-ence of Business-Manager Peter Gieschen that he wasaccused of taking.the CB.radio out of the wrecker. ThisReiman,denied and Rice said he had to believe Emoryand, if Reiman wanted to take,a lie .detector test to provehis innocence,other than that, he would have to, termi-nate,him for suspected-theft of company property.'The following day ,Reiman, stated hewentto the- plantand asked Rice for a written termination notice. Rice,who stated this,was,the same day rather than the follow-ing day, furnished him,a statement signed by Rice andGieschen which provides as follows:22 Reiman did not confront Rice with what Emory told him'On', Monday March -26," 1984 at 11:16, am Mr.Robert Rieman was terminated from employment atSouthern Illinois Petrol Inc.'Mr.' Rieman was terminated over the question ofthe missing CB' radio that was 'taken-from the shopoffice.A report 'has `been.filedwith the PerryCountyShetrifs[sic]Department concerning ` thisradio.Mr Rice told Mr, Rieman that he could clearhimself and all questions concerningthe radio bytaking a,lie detector test.'Vice President Rice testified that about a week or soafter his'conversation with Reiman about March 16 hemade the decision to terminate Reiman.He claimed 'thefactor herelied on was-he had to believe Shop ForemanEmory' over Reiman; 'he denied the Union had anythingto do with Reiman'sdischarge.Rice acknowledged hedid not know for a fact Reiman had taken the CB radio;he claimed the , only reason he' discharged Reiman wasthe suspicion he had stolen the CB radio.Rice also said he did not know- when the CB radiowas actually taken but he last saw it about late Januaryor early February.' Rice explained his reason for nottaking action sooner after learning about:the CB radio onMarch 8 was because Reiman,was off work because of_the injury and he felt Reiman-would not return to work.Rice denied advising West he was going to terminateReiman. However', 'he acknowledged that about a weekprior to Reiman's termination,he had talked to Westabout,it.West also -denied discussing with Rice about dis-chargmg 'Reiman; _ however, he subsequently acknowl-edged that before Reiman was discharged they had dis-cussed the reason. andWest had agreed Reiman shouldbe terminated.Both West and Rice testified that another employeehad, also been discharged on - another-occasion for suspi-cion of theft of company property. However, West ac-knowledged this employee,was later,rehired in March.22F. Analysis and ConclusionsThe, General Counsel contends, contrary to the Re-spondent's denials, that the Respondent violated-Section8(a)(1) and(3) of the-Act by engaging`ih unlawful-inter-rogations,solicitations, 'offers, surveillances,created im-'pressions of surveillance,threats, statements,- and instruc-'tions regarding employees'-union activities;discrimina-torily transferredRobert Reiman,,dischargedReimanand James Leonard, and withheld wage increases fromWilliam Sizemore because'of ' their` union or protectedconcerted activities; and asserts a' remedial bargainingorder is warranted because of such unfair labor practices.Section 8(a)(1)' of 'the Act ^ prohibits an employer frominterfering'with,restraining,and -coercing its'- employeesin the exercise of the rights,guaranteed in Section 7' ofthe Act. Section'8(a)(3)of,fhe Act provides in pertinentpart: "It shall be an unfair labor practice for an employer... by discrimination in regard "to hire or-'tenure o'f'em-ployment or any term or condition of employment to en-23The Respondent did not have any personnel records for this em-ployeeprior to his rehire. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourage or discourage membership in any labor organi-zation."The test applied in determining whether a violation ofSection 8(a)(1) of the Act has occurred is "whether theemployer engaged in conduct which, it may reasonablybe said, tends to interfere with the free exercise of em-ployee rights under the Act."ElectricalFittingsCorp.,216 NLRB 1076 (1975). Interrogation of employees isnot illegal per se and to be unlawful under Section8(a)(1) of the Act it must in some manner tend to re-strain,coerce, or interfere with employee rights. SeeRossmore House,269 NLRB 1176 (1984). Where an em-ployer is confronted by a union organizing campaign itmust proceed, including the granting of wage increases,as it would have done had the union not been conduct-ing its campaign.Russell Stover Candies,221 NLRB 441(1975).The findings supra establish that on February 6 OwnerWest interrogated James Leonard Sr. about his union ac-tivities, solicited Leonard to report to Respondent whowas responsible for the union talk going on or if anyoneapproached Leonard about it, and threatened Leonard ifthe Union got in West did not have to furnish uniforms,insurance, Christmas bonuses, or the weekly tank of gaswhich benefits employees were then receiving; on Febru-ary 6 Owner West interrogated Robert Reiman about hisknowledge of the Union trying to organize the Respond-ent's employees, and solicited Reiman to find out aboutthe Union trying to organize the Respondent's employeesand to let West know; about February 6 Owner West in-terrogatedDavid Newton about his knowledge of theUnion trying to organize the Respondent's employees;about the week of February 13 Owner West interrogatedRobert Reiman about his union activities and those ofother employees, threatened Reiman if the Union got inthe free gas, Christmas bonuses, uniforms, and otherfringe benefits could be taken away and the plant wouldbe closed down, solicited Reiman to find out about theUnion and to let West know, and denigrated JamesLeonard Sr. by mentioning Leonard was behind theUnion and accusing Leonard of stabbing West in theback and giving West a raw deal by trying to organizethe Respondent's employees; about the week of February20 or 27 Owner West interrogated Robert Reiman con-cerning what he had found out about the Union, solicitedReiman to organize a petition and get employees to signit to keep the Union out and to stop the Board election,solicitedReiman to find out what he could about theUnion and to let West know, informed Reiman if theUnion got in West would not have to bargain with it andWest would close the plant down thereby giving Reimanthe impression that union representation would be futile,threatened Reiman with obtaining the union authoriza-tion cards employees had signed and to fire those em-ployees who had signed authorization cards, and offeredto pay money to keep the Union from organizing the Re-spondent's employees; on March 9 Owner West implied-ly threatened James Leonard Sr. if employees voted forthe Union the Respondent did not have to furnish gas,uniforms, and other benefits; on March 8 Shop ForemanAnders instructed Robert Reiman in the presence ofthree other employees there would be no more unioncampaigning; on March 9 Owner West indicated toReiman that he knew Reiman would vote for the Union;and about the second or third week of February OwnerWest informed William Sizemore, who asked about araise, that until the union business was done he could notgive any raises.Applying the applicable law set forth above to thesefindings enumerated I find such conduct interfered with,restrained, and coerced the employees in the exercise ofthe rights guaranteed in Section 7 of the Act and the Re-spondent by engaging in such conduct violated Section8(a)(1) of the Act. The unlawfulness of the statement byOwner West to Sizemore about not giving any raisesuntil the union business was done was based on the factthat new employees were entitled to raises on a 3-monthpay progression program and the statement if carried outwould have precluded granting those raises solely be-cause of the Union.While the evidence further establishes that about Feb-ruary 24 Shop Foreman Anders instructed RobertReiman and Benjamin Moss and several times afterwardsinstructed Reiman not to discuss the Union on companytime absent as here any evidence about whether therewas any no-solicitation rule or whether employees wereallowed to discuss other nonwork subjects while work-ing, I do not find such instructions by Anders standingalone to be unlawful.The law is well established that to discriminate againstemployees in their employment because of their unionactivitiesviolates Section 8(a)(3) and (1) of the Act.Where motivation for discharge is at issue the GeneralCounsel must make a prima facie showing sufficient tosupport the inference that protected activity by employ-ees was a motivating factor in an employer's decision todischarge and the employer then has the burden ofshowing that the employees would have been dischargedabsent the protected activity.Wright Line,251NLRB1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981),cert. denied 455 U.S. 989 (1982), approved inNLRB v.TransportationManagement Corp.,402 U.S. 393 (1983).Direct evidence of discriminatory motivation is not nec-essary to support a finding of discrimination and suchintent may be inferred from the record as a whole.HeathInternational, Inc.,196 NLRB 318 (1972).Regarding the alleged withholding of William Size-more's wage increase, while the evidence establishes thatOwner West about the second or third week of Februaryunlawfully informed Sizemore when he asked about araise that until the union business was done he could notgive any raises, no evidence was presented to show Size-more did not actually receive any raise due. Sizemoredid not testify and West, who was the only person askedabout whether Sizemore received raises, was uncertainand did not remember whether Sizemore received themprior to the election. Moreover, under the Respondent'spay progression program for new hires while it appearsSizemore, who was hired on December 14, 1983, shouldhave received raises about January 14 and February 14thiswas not a hard-and-fast rule for all employees; whenSizemore inquired of West about a raise there is noshowing what particular raise he was referring to. Fur- SOUTHERN ILLINOIS PETROLther, there was no showing Sizemore was either prom-ised or otherwise entitled to a raise about March 16.'Under these circumstances I find the evidence is insuffi-cient to establish that the Respondent unlawfully with-held wage increases from Sizemore about the middle ofJanuary and February 1984, and about March 16, 1984,as alleged.The findings supra with respect to James Leonard Sr.establish that he was active in the union organizing cam-paign and served as the only union observer in the elec-tion.Not only was the Respondent well aware of hisunion activities by the union button he wore to work onMarch 9 and the fact that he served as union observer onthat day but Owner West also informed Robert Reimanhe felt that Leonard was behind the Union. Further,Leonard's supervisor, Shop Foreman Anders, indicatedto employee Rodney Carrothers about a week before theelection that Leonard would get the worst job assign-ments because he was involved in union activity. Leon-ard was also subjected to unlawful conduct engaged inby Owner West including interrogation about his unionactivities, solicited to report on who was responsible forthe Union, and threatened twice with loss of benefits iftheUnion got in.West also denigrated Leonard toReiman by accusing Leonard of being behind the Unionand stabbingWest in the back and giving West a rawdeal by trying to organize the Respondent's employees.The Respondent's asserted reasons for dischargingLeonard on March 19, because he did not come in towork over the weekend to help out and because of hisinjuries on the job are unsupported by and contrary tothe evidence. Leonard was off work due to a fingerinjury and not only was he under his doctor's orders notto return to work, of which Respondent was aware, buthe was not asked to come to work that weekend. Theonly employee shown to have been discharged for inju-rieswas Danny Prather who was injured on four differ-ent occasions including one as a result of a fight in a bar,as a result of which injuries he missed a total of about 95to 100 clays from work, whereas Leonard who was in-jured about four times lost a total of only about 9-1/2days from work. Moreover, Vice President Rice impliedto Leonard at the time he discharged him that they hadgood people until the union activity started.Based on such evidence including Leonard's union ac-tivitiesof which the Respondent had knowledge; Re-spondent's unlawful conduct directed against Leonardand in particular Owner West's expressed belief thatLeonard was responsible for and had stabbed him in theback by trying to organize the Respondent's employees;the Respondent's union animus as established by its un-lawful conduct herein found; and having rejected the Re-spondent's defense which I find was but a mere pretextseized on to conceal its real discriminatory reason, I ampersuaded and find that the Respondent discriminatorilydischarged James Leonard Sr. on March 19, 1984, andthereafter refused to reinstate him because of his unionactivities and thereby violated Section 8(a)(3) and (1) ofthe Act.Insofar as the transfer and discharge of Robert Reimanisconcerned the evidence herein found shows thatReiman, who was active in the Union, worked as a me-171chanic' in the mechanic's shop until about February 24when he was transferred to the tire shop where heworked until his discharge on March 26. Not only didthe Respondent have knowledge of or was aware of Rei-man's union activities but it unsuccessfully solicited hisaid in an attempt to defeat the Union and directed cer-tain unlawful conduct against Reiman. Owner West asrevealed by the evidence unlawfully interrogated Reimanseveral times about his knowledge of the Union trying toorganize Respondent's employees and about his union ac-tivities and those of other employees; solicited Reimanon several occasions to find out who was trying to orga-nize them or what he could about the Union and to letWest know which Reiman promised to do but did not;threatened Reiman if the Union got in the employees'fringe benefits could be taken away or would stop andthe plant would be closed down; solicited Reiman to or-ganize a petition to keep the Union out and to stop theBoard election; informed Reiman if the Union got inWest would not have to bargain with it and he wouldclose the plant down, giving Reiman the impression thatunion representation would be futile; threatened Reimanwith obtaining the union authorization cards employeeshad signed and firing those employees who had signedthem; offered to pay money to keep the Union from or-ganizing Respondent's employees; and on March 9 indi-cated to Reiman that he knew Reiman, who was wearinga union button, would vote for the Union that day. ShopForeman Anders, who on several occasions told Reimannot to discuss the Union on company time, also unlaw-fully instructed Reiman there would be no more unioncampaigning.The Respondent's reason for transferring Reiman tothe tire shop about February 24, where his rate of payand benefits remained the same, was because they werebusy in the tire shop and needed him there and Reimanat the time was not busy in the mechanic's shop. No evi-dencewas proffered to dispute the validity of suchreason relating to the amount of work available in thosedepartments or the assertion by Owner West that it wasthe Respondent's policy to use employees wherever theywere needed. Further, other employees including an-other mechanic on another occasion had also been trans-ferred from the mechanic shop to the tire shop. WhileReiman was hired as and worked as a mechanic beforethe transfer, he admittedly was never informed he wouldonly be doing only mechanic's work. Under these cir-cumstances although Reiman was active in the Union, Ifind Reiman was not discriminatorily transferred fromthe mechanic shop to the tire shop about late February1984 because of union activities in violation of Section8(a)(3) and (1) of the Act as alleged.However,with respect to Reiman's discharge onMarch 26 the evidence shows when Reiman, who hadbeen off work on sick leave since the day of the electiondue to a work injury, attempted to return to work onMarch 26 he was terminated by Vice President Rice forsuspicion of stealing a CB radio from the Respondent'splant.While Rice claimed that Foreman Emory, who didnot testify to support such accusation, had reported tohim on March 8 Reiman had previously claimed the CB 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDradio was his and had taken it home with him, Reimandenied taking the CB radio which he saw at the plantwhile he was still on sick leave. Upon Reiman confront-ing Emory about the accusation Emory denied it and ac-cused Rice of lying. I credit Reiman rather than the un-supported and contradicted testimony of Rice and I findthat Reiman neither took the CB radio nor did Emoryinform Rice he did. Further, Rice's claim that he delayedin discharging Reiman after learning of the CB radio be-cause he felt Reiman would not return to work after hisinjury is refuted by the evidence, which shows ReimankeptRice informed about his doctor's instructions onwhen he could return to work which clearly indicatedReiman planned to return. Under the circumstances setforth above, including Reiman's union activities of whichthe Respondent had knowledge; the Respondent's unlaw-ful conduct directed against Reiman because of his unionactivities herein found; the Respondent's union animus asestablished by its unlawful conduct herein found; andhaving rejected the Respondent's defense which I find isa mere pretext to conceal the real discriminatory reason,I am persuaded and find the Respondent discriminatorilydischargedRobertReiman on March 26, 1984, andthereafter refused to reinstate him because of his unionactivities and thereby violated Section 8(a)(3) and (1) ofthe Act.The remaining issue to be resolved is whether a reme-dial bargaining order is warranted. Under the generalprinciples enunciated by the Supreme Court inGissel24applicable to the issuance of bargaining orders, suchorders are authorized to redress those unfair labor prac-tices so coercive that, even in the absence ofan 8(a)(5)violation of the Act, a bargaining order would be neces-sary to repair the unlawful effects of such unfair laborpractices and additionally in those less extraordinarycases marked by less pervasive practices which nonethe-lessstillhave the tendency to undermine majoritystrength and impede the election process. In the latter in-stance the Board is to determine the nature and extent ofthe employer's unlawful conduct and to ascertain wheth-er use of traditional remedies would ensure a fair elec-tion.Where an election has been held a bargaining orderwill not be issued where otherwise appropriate unless theelection is set aside on meritorious objections filed in therepresentationcase.Irving Air Chute Co.,149 NLRB 627(1964), enfd. 350 F.2d 176 (2d Cir. 1965).A remedial bargaining order to be issued requires ashowing that a union represented a majority of the em-ployer's employees in an appropriate unit.GourmetFoods,270 NLRB 578 (1984). Unambiguous authoriza-tion cards are invalid because of misrepresentations onlyif employees are told or intentionally led to believe thatthe sole purpose of the card is to secure an election.Wal-green Co., 221NLRB 1096 (1975).While the union authorization cards signed by the em-ployees in the instant case are clear and unambiguous ontheir face authorizing the Union to act as their bargain-ing representative, the findings supra, however, establishthat the employees were solicited and signed such cards24NLRB v Gissel Packing Co.,395 U S 575 (1969)solely for the purpose of getting an election. Thus, thecards are invalid for the purpose of establishing that theUnion represented a majority of the Respondent's em-ployees and absent, as here, a showing of a majoritystatus by the Union no bargaining order could be issuedeven if it might otherwise be warranted to remedy theunfair labor practices herein found.25G. The Objections to the ElectionsHaving found the Respondent violated Section8(a)(1)of the Act by Owner West on February 6 threateningJamesLeonard Sr. if the Union got in West did not haveto furnishuniforms, insurance, Christmas bonuses, or theweekly tank of gas; on February 6 interrogating JamesLeonard Sr., Robert Reiman, and David Newton aboutthe Union; about the week of February 13 mentioningJamesLeonard Sr. was behind the Union; about theweek of February 13 threatening Robert Reiman if theUniongot inthe plant would be closed down; and aboutthe week of February 20 or 27 informing Robert Reimanif the Union got in West would not have to bargain withit and West would close the plant down thereby givingReimanthe impression that union representation wouldbe futile, and further findings, although not alleged asviolations of Section 8(a)(1) of the Act, that about theweek February 20 or 27 Owner West indicated toRobert Reiman he knew the identities of those employ-ees who were both for and against the Union and he wasgoingto get the union authorization cards even if he hadto pay to get them, and such conduct all occurringduring the critical period between the filing of the peti-tion on February 3 and the holding of the election onMarch 9, I find the Union's Objections 1, 3, 4, 6, and 7,and part A and part B of "Other Acts and Conduct"enumerated supra allhave merit and are sustained. Inso-far as theremainingUnion's Objections 2, 5, 8, 9, 10, 11,13, 14, and 15 and part E of "Other Acts and Conduct"are concerned, I find they are unsupported by the evi-dence and lack merit and are overruled.The Board has long held that conduct violative ofSection 8(a)(1) of the Act is, a fortiori, conduct whichinterfereswith the laboratory conditions of an election.Life Savers, Inc.,264 NLRB 1257 (1982); andDal-TexOptical Co.,137 NLRB 1782, 1786 (1962).Having found the Union's Objections 1, 3, 4, 6, and 7and part A and part B of "Other Acts and Conduct"have merit and should be sustained, I find such conductwas sufficient to have interfered with the election heldon March 9, and to warrant setting the election aside.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, found to constitute unfair labor practices oc-curring in connection with the operations of the Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, and25 Since no bargaining order can issue I do not find it necessary todetermine whether the unfair labor practices are sufficient to warrantsuch an order. SOUTHERN ILLINOIS PETROL173commerce among the several States an d tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.`CONCLUSIONS OF LAW1.Southern Illinois Petrol,Inc. isan employer en-gagedin commerce within the meaning of Section 2(6)and (7) of the Act.2,'Teamsters Local 347, affiliated with InternationalBrotherhood-of Teamsters, Chauffeurs,Warehousemenand Helpers of America is a labor organization withinthe meaningof Section 2(5) of the Act.3.By interrogating employees about their union activi-ties and those of other employees, about their knowledgeof the Union trying to organize the Respondent's em-ployees, and about what they-have found out about theUnion; by soliciting employees to find out about and toreport to the Respondent "about the Union trying to or-ganize-the Respondent's employees and who was respon-sible for the union talk going on or if anyone approachedthe -employees 'about it; by threatening or impliedlythreateningemployees, if the Union got in or if employ-ees'voted for the Union the Respondent did not have tofurnish - uniforms, insurance,Christmas bonuses, theweekly tank of gasoline, and other fringe benefits ` em-ployees were then receiving or that such benefits couldbe taken away; by threatening employees if the" Uniongot in the plant would be closed down; by denigratingan employee by mentioning the employee was behind theUnion and accusing the employee of stabbing Respond-ent'sowner in the back and giving the owner a raw dealby trying to organize the Respondent's employees; by so-liciting anemployee to organize a petition and get em-ployeesto signit to keep the Union out and to stop theBoard election; by informing an -employee if the Uniongot inthe Respondent would not have to bargain with itand the Respondent would close the plant down therebygiving the employee the impression that union represen-tation would be futile; by threatening an employee withobtainingthe union authorization cards employees hadsigned and to fire those employees who have signed suchcards; by offering to pay money to keep the Union fromorganizingthe Respondent's employees; by instructing anemployee in the presence of other employees that therewould be no moreunion campaigning;by indicating toan employee that the Respondent knew the employeewould vote for the Union; and by informing an employ-ee who askedabout a raisethat,- until theunion businesswas done, the Respondent could not give any raises, theRespondenthas interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed inSection 7 of, the Act and has engaged in unfair laborpractices in violation,of Section 8(a)(1) of the Act.4.By discriminatorily discharging James Leonard Sr.on March 19,,1984, and RobertReiman onMarch 26,1984, and thereafter refusing to reinstate them because oftheir union activities, the Respondent has engaged inunfair labor practices in violation of Section 8(a)(3) and(1) of the Act.5.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and(7) of the Act.6.The Union's Objections 1, 3, 4,'6, and 7 and part Aand part B of "Other Acts and Conduct" 'all occurringduring the critical period have been sustained by the evi-dence and the Respondent has thereby interfered withand illegally affected the,results of the election held onMarch 9, 1984.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within themeaningof Section8(a)(!') and ' (3) of the Act, I shall recommend -that itcease and desist therefrom and take certain' affirmativeaction to effectuate the policies of the Act.Accordingly, the Respondent shall be ordered to' offerimmediate and full -reinstatement to James Leonard Sr.and to Robert 'Reiman to' their former jobs or, if thosejobs no longer exist, to substantially equivalent jobs with-out prejudice to their seniority and other rights andprivileges and make them whole for any loss, ofearningsand other, compensation- they may have suffered as aresult of the discrimination'against them in their employ-ment herein found by discriminatorily discharging JamesLeonard Sr., on March 19, 1984,, and Robert Reiman onMarch 26, 1984, and thereafter refusing ,to reinstate them.,pay shall' be computed, in, , accordance with _ theBackmanner prescribed in F.W. Woolworth Co.,90 NLRB289 (1950), with interest as prescribed inFlorida SteelCorp.,231 NLRB 651 (1977). See generallyIsis PlumbingCo., 138 NLRB 716 (1962).The Respondent shall also be ordered to expunge fromits files any references to the discriminatory discharges -ofJamesLeonard Sr. and Robert Reiman and the refusalsto reinstate them and to notify both Leonard and Reimaninwriting that this has been done and that evidence ofits unlawful conduct will not be usedoas a basis for futurepersonnelactions against them.Further, ' in Case-,1,4-RC-9828 -having found that cer-tain objections to the conduct of the election sufficient towarrant setting 'aside the election were sustained by theevidence, I shall recommend that 'the election held - onMarch 9, 1984,' be set aside -and thecase'be remanded tothe Regional Director for Region 14 and a new electionshall be conducted.On these findings of fact and conclusions, of law andon the entire record, I issue the following recommend-ed26ORDER-The Respondent, Southern Illinois Petrol, Inc., Du-Quoin,Illinois,by its officers, agents, successors, andassign, shall.-'1. -Cease and desist from(a) `Interrogating employees about their union activitiesand those of other employees, about their knowledge of2 s If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and -Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the, Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 174DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Union trying to organize the Respondent's employ-ees, and about what they find out about the Union.(b)Soliciting employees to find out about and toreport to the Respondent about the Union trying to or-ganize the Respondent's employees and whois responsi-ble for the union talk going on or if anyone approachesthe employees about it.(c)Threatening or impliedly threatening employees ifthe Union gets in or if employees vote for the Union theRespondent does not have to furnish uniforms, insurance,Christmas bonuses, the weekly tank of gasoline, andother fringe benefits employees are receiving or thatsuch benefits could be taken away.(d) Threatening employees that if the Union gets in theplant would be closed down.(e)Denigrating employees by mentioning the employ-ees are behind the Union and accusing the employees ofstabbing Respondent's owner in the back and giving theowner a raw deal by trying to organize the Respondent'semployees.(f)Soliciting employees to organize a petition and getemployees to sign it to keep the Union out and to stopthe Board election.(g) Informing employees if the Union gets in the Re-spondent would not have to bargain with it and the Re-spondent would close the plant down thereby giving em-ployees the impression that union representation wouldbe futile.(h)Threatening employees with obtaining the unionauthorization cards employees sign and to fire those em-ployees who sign such cards.(i)Offering to pay money to keep the Union from or-ganizing the Respondent's employees.(j)Instructing employees that there will be no moreunion campaigning.(k)Indicating to employees that the Respondentknows the employees would vote for the Union.(1) Informing employees who ask about raises that untilthe union business is done the Respondent cannot giveany raises.(m) Discouraging membership and activities in Team-sters Local 347, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, by discharg-ing, refusing to reinstate, or in any other manner dis-criminating against employees in regard to hire andtenure of employment or any term or condition of em-ployment.(n) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer immediate and full reinstatement to JamesLeonard Sr. and to Robert Reiman to their former jobsor, if those jobs no longer exist, then to substantiallyequivalent jobs without prejudice to their seniority andother rights and privileges and make them whole for anyloss of earnings and other compensation they may havesuffered by reason of the discrimination against them bydiscriminatorily discharging Leonard on March 19, 1984,and Reiman on March 26, 1984, and thereafter refusingto reinstate them in the manner set forth in that sectionof this decision entitled "The Remedy."(b)Expunge from its files any references to the dis-criminatory discharges of James Leonard Sr. on March19, 1984, and Robert Reiman on March 26, 1984, and therefusals to reinstate them and notify each of them inwriting this has been done and that evidence of its un-lawful conduct will not be used a basis for future person-nel actions against them.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze and determine the amount of backpaydue under the terms of this Order.(d) Post at its DuQuoin, Illinois plant copies of the at-tached noticemarked "Appendix."27 Copies of thenotice, on forms provided by the Regional Director forRegion 14, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the amended consolidat-ed complaint is dismissed insofar as it alleges unfair laborpractices not specifically found herein.IT IS FURTHER ORDERED in Case 14-RC-9828 that theelection held on March 9, 1984, is set aside and the caseisremanded to the Regional Director for Region 14,who shall conduct a new election in the appropriate unitat such time as he deems the circumstances permit thefree choice of a bargaining representative.27 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT interrogate our employees about theirunion activities and those of other employees, about theirknowledge of the Union trying to organize our employ-ees, and about what they find out about the Union.WE WILL NOT solicit our employees to find out aboutand to report to us about the Union trying to organizeour employees and who is responsible for the union talkgoing on or if anyone approaches our employees aboutit. SOUTHERN ILLINOIS PETROL175WE WILL NOT threaten or impliedly threaten our em-ployees if the Union gets in or if employees vote for theUnion that we do not have to furnish uniforms,insur-ance,Christmas bonuses, the weekly tank of gasoline,and other fringe benefits our employees are receiving orthat such benefits could be taken away.WE WILL NOT threaten our employees that if theUnion gets in the plant would be closed down.WE WILL NOT denigrate our employees by mentioningthe employees are behind the Union and accusing theemployees of stabbing our owner in the back and givingthe owner a ra'w deal by trying to organize our employ-ees.WE WILL NOT solicit our employees to organize a peti-tion and get employees to sign it to keep the Union outand to stop the Board election.WE WILL NOT inform our employees if the Union getsinwe would not have to bargain with it and we wouldclose the plant down thereby giving employees the im-pression that union representation would be futile.WE WILL NOT threaten our employees with obtainingthe union authorization cards employees sign and to firethose employees who sign such cards.WE WILL NOT offer to pay money to keep the Unionfrom organizing our employees.WE WILL NOT instruct our employees that there willbe no more union campaigning.WE WILL NOT indicate to our employees that weknow they would vote for the Union.WE WILL NOT inform our employees who ask aboutraises that until the union business is done we cannotgive any raises.WE WILL NOT discourage membership and activities inTeamsters Local 347, affiliated with International Broth-erhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, or any other labor organization, bydischarging,refusing to reinstate,or any other mannerdiscriminating against employees in regard to hire andtenure of employment or any term or condition of em-ployment.WE WILL NOT in any like or related manner interferewith, restrain,or coerce employees in the exercise of therights guaranteed Section 7 of the Act.WE WILL offer James Leonard Sr.and Robert Reimanimmediate and full reinstatement to their former jobs or,if thosejobs no longer exist,to a substantially equivalentposition,without prejudice to their seniority or any otherrights or privileges previously enjoyed and WE WILLmake them whole for any loss of earnings and other ben-efits resulting from their discharge,less any net interimearnings, plus interest.WE WILL expunge from our files any references to thedischarges of James Leonard Sr.on March 19,1984, andRobert Reiman on March 26, 1984,and WE WILL notifyeach of them in writing this has been done and that evi-dence of our unlawful conduct will not be used as a basisfor future personnel actions against them.SOUTHERN ILLINOIS PETROL, INC.